Opinions of the United
1999 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-25-1999

Imprisoned Citizens v. Ridge
Precedential or Non-Precedential:

Docket 98-1536




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1999

Recommended Citation
"Imprisoned Citizens v. Ridge" (1999). 1999 Decisions. Paper 50.
http://digitalcommons.law.villanova.edu/thirdcircuit_1999/50


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1999 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed February 25, 1999

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 98-1536

IMPRISONED CITIZENS UNION; HERBERT LANGES;
MILTON TAYLOR; JACK LOPINSON; MACKEY R. CHOICE;
RICHARD O.J. MAYBERRY; FRANK PATTERSON; DANIEL
DELKER; HAROLD A.X. BROOKS; CARLINE COEFIELD;
THELMA SIMON; AUDREY MASON; SHARON WIGGINS;
DOMINIC CODISPOTI; PHILIP HOUSEHOLDER; JAMES
HARBOLD; JOSEPH OLIVER; PAUL LYONS; ROBERT
BROWN; JAMES SZULCZEWSKI; GERALD MAYO;
WESLEY HARRIS,

v.

TOM RIDGE, GOVERNOR OF THE COMMONWEALTH OF
PENNSYLVANIA; J. SHANE CREAMER, ATTORNEY
GENERAL, STATE CAPITOL HARRISBURG,
PENNSYLVANIA; MARTIN F. HORN, COMMISSIONER OF
THE DEPARTMENT OF CORRECTIONS; DONALD
VAUGHN, SUPERINTENDENT OF SCI-GRATERFORD;
DAVID LARKINS, SUPERINTENDENT OF SCI-DALLAS;
MARY LEFTRIDGE-BYRD, SUPERINTENDENT OF SCI-
MUNCY; FREDERICK FRANK, SUPERINTENDENT OF SCI-
HUNTINGDON; ROBERT MYERS, ACTING
SUPERINTENDENT OF SCI-ROCKVIEW; AND JAMES
PRICE, SUPERINTENDENT OF SCI-PITTSBURGH,

UNITED STATES OF AMERICA, Intervenor in District
Court

(D.C. No. 70-cv-03054)

ROBERT RAY; GEORGE SPEARS; MURRY DICTERSON;
CLARENCE REYNOLDS; GEORGE RIVERS; ALBERT
JOHNSON; JAMES GOLDSBOROUGH; JOSEPH LIGON;
RICHARD BELLAMY; EMANUEL JOHNSON; GENE
FULLER; JAMES C. WILSON; CARLOS RODRIGUEZ;
WILLIE BROOKER; FRANK HALL

v.

DONALD VAUGHN, SUPERINTENDENT, State Correctional
Institution at Graterford

UNITED STATES OF AMERICA, Intervenor in D.C.

(D.C. No. 71-cv-00513)

KENNETH W. OWENS, JR.; GUY J. BICKING; JAMES
ALAN ROMBERGER; KENNETH W. TEATER,

v.

CUSTODIAL EMPLOYEES AND "PRIVATE CITIZENS",
LISTED BELOW; JOHN DOE MURDOCK, Box 244
Graterford, PA; JOHN DOE BELLOFF, Box 244 Graterford,
PA; ERSKIND DEHAMUS, Box 244 Graterford, PA

UNITED STATES OF AMERICA, Intervenor in D.C.

(D.C. No. 71-cv-01006)

WILLIAM BRACEY, (G-8571), an inmate; JAMES PICKETT,
(H-2720), an inmate; CLARENCE SAMUELS, (E-4517), an
inmate on their own behalf and on behalf of others
similarly situated

v.

ARTHUR T. PRASSE, Commissioner, Bureau of
Corrections of the Commonwealth of Pennsylvania;
DONALD VAUGHN, Superintendent State Correctional
Institution at Graterford; CLARENCE R. WOLFE, Deputy
Superintendent State Correctional Institution at
Graterford; CHARLES S. FRISBEE, School Director State
Correctional Institution at Graterford

UNITED STATES OF AMERICA, Intervenor in D.C.

(D.C. No. 70-cv-02545)

Imprisoned Citizens Union, Jack Lopinson, Daniel Delker,
Gerald Mayo and Sharon Wiggins, on their behalf and on
behalf of the class of all plaintiffs,

Appellants

                               2
ON APPEAL FROM THE
UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

(D.C. Civil Nos. 70-3054, 71-513, 71-1006, 70-2545)

District Judge: The Honorable Jan E. DuBois

Argued: September 17, 1998

Before: SLOVITER, SCIRICA, and ALITO, Circuit Judges

(Opinion Filed: February 25, 1999)

       Stefan Presser (argued)
       American Civil Liberties
        Union of Pennsylvania
       125 South Ninth Street, Suite 701
       Philadelphia, PA 19107

        Attorney for Plaintiffs/Appellants

       D. Michael Fisher
        Attorney General
       John G. Knorr, III
        Chief Deputy Attorney General
       Paul A. Tufano
        General Counsel
       Sarah B. Vandenbraak (argued)
        Chief Counsel, Pennsylvania
       Department of Corrections
       2520 Lisburn Road
       P.O. Box 598
       Camp Hill PA 17001-0598

        Attorneys for Defendants/Appellees

                               3
       Michael R. Stiles
        United States Attorney
       Barbara L. Herwig
       Robert M. Loeb (argued)
       United States Department of Justice
       Patrick Henry Building
       601 D Street, N.W.
       Washington, D.C. 20530

        Attorneys for Intervenor/Appellee
       United States of America

OPINION OF THE COURT

ALITO, Circuit Judge:

Plaintiffs appeal the District Court's decision to terminate
jurisdiction over a consent decree pursuant to the Prison
Litigation Reform Act. We affirm.

I.

A. The Consent Decree

In 1970, inmates at Pennsylvania's seven state prisons
("the Inmates") brought a class action lawsuit against
various state officials pursuant to 42 U.S.C. S 1983. The
Inmates alleged unconstitutional conditions of confinement.
In 1978, the District Court approved a consent decree
settling most of the issues raised in the lawsuit. The
District Court retained jurisdiction, and subsequently
approved several amendments to the decree.

As amended, the decree governs nearly every aspect of
prison management. Among other things, the decree (1)
specifies the type of misconduct for which prisoners can be
punished; (2) limits the punishment that can be imposed
for specific acts of misconduct; (3) restricts prison officials'
handling of prisoner mail; (4) guarantees prisoner access to
outside publications; (5) establishes health care and
sanitation standards;1 (6) imposes restrictive standards for
_________________________________________________________________

1. One provision provides that "[a]t each institution a physician will
conduct a monthly inspection of all food preparation and food storage

                               4
prison officials' use of force,2 restraints, and mace;3 (7)
prescribes detailed procedures for conducting cell searches;4
(8) gives prisoners the right to possess civilian clothing; and
(9) requires the prisons to provide free postage to prisoners.
The Defendants contend that the decree has imposed
substantial administrative burdens on the Pennsylvania
Department of Corrections, and that as a result of the
decree prison officials have faced burdensome legal battles,
having to defend many of their day-to-day management
decisions in federal court.

B. The Termination Provision

Responding to concerns that similar consent decrees
were crippling prison systems throughout the country,
Congress enacted the Prison Litigation Reform Act (PLRA) in
1996. One provision of the PLRA authorizes defendants in
prison condition lawsuits to obtain

       immediate termination of any prospective relief if the
       relief was approved or granted in the absence of a
_________________________________________________________________

space, the institution hospital and infirmary, and all other facilities
connected with health care and health care delivery." Joint App. at 253.
That physician must "submit a report of his inspection to his
superintendent immediately after his inspection, and these reports shall
be maintained at each institution." Id.

2. The provisions governing the use of force authorize force only where
necessary to prevent harm to person or property or to thwart an escape
attempt. Joint App. at 256. In contrast, Pennsylvania law provides that
prison officials may use physical force to compel compliance with prison
rules. See 18 Pa.C.S.A. S 509(5).

3. Prison officials must consult medical personnel before using mace on
any prisoner "to determine whether that resident has any disease or
condition that would make the use of Mace particularly dangerous."
Joint App. at 261. Once authorized to do so, prison officials may only
use mace "in a short burst of approximately two (2) seconds in
duration," and are required to wait fifteen seconds before firing a second
burst.

4. Prison officials must give inmates notice before conducting cell
searches, and allow them to be present during any such searches.
Inmates subjected to cell searches must "be asked to sign a record to
show that he was present during the search or . . . that he [chose] not
to be present." Joint App. at 285.

                               5
       finding by the court that the relief is narrowly drawn,
       extends no further than necessary to correct the
       violation of the Federal right, and is the least intrusive
       means necessary to correct the violation of the Federal
       right.

18 U.S.C. S 3626(b)(2) ("the termination provision"). The
supervising court may refuse to terminate jurisdiction only
if it makes written findings "that prospective relief remains
necessary to correct a current and ongoing violation of the
Federal right, extends no further than necessary to correct
the violation of the Federal right, and that the prospective
relief is narrowly drawn and the least intrusive means to
correct the violation." Id. S 3626(b)(3).

C. The Termination Order

Relying on S 3626(b)(2), Defendants filed a motion to
terminate the 1978 consent decree on September 23, 1997.
The Inmates argued that the motion was inappropriate and
asked the court to hold Defendants in contempt. The
Inmates also maintained that the PLRA's termination
provision was unconstitutional.

The United States filed a motion to intervene pursuant to
28 U.S.C. S 2403, seeking the opportunity to defend the
constitutionality of the PLRA's termination provision. The
District Court granted that motion.

The District Court subsequently issued an opinion and
order granting the Defendants' motion to terminate the
consent decree, and denying the Inmates' motion that the
Defendants be held in contempt. Imprisoned Citizens Union
v. Shapp, 11 F.Supp.2d 586 (E.D.Pa. 1998). The Inmates
promptly filed a motion for reconsideration. The District
Court denied that motion. The Inmates then filed the
present appeal.

II.

Appellants raise four issues on appeal: (1) whether the
PLRA's termination provision violates the constitutional
separation-of-powers doctrine, as applied to consent
decrees entered before the PLRA's enactment; (2) whether
the termination provision violates the equal protection

                                6
guarantees of the Fifth and Fourteenth Amendments; (3)
whether the District Court abused its discretion by refusing
to stay Defendants' motion to terminate; and (4) whether
the District Court abused its discretion by refusing to hold
Defendants in contempt of court.5 We will address each
issue in turn.

A. Separation-of-Powers

The Inmates argue that the PLRA's termination provision
violates the separation-of-powers doctrine in three respects.
First, they argue that the provision requires courts to
reopen final judgments in violation of the well-established
rule that Congress may not interfere with the final
judgments of Article III courts. See Plaut v. Spendthrift
Farm, Inc., 514 U.S. 211, 218 (1995). Second, they claim
that the termination provision "mandate[s] the result in a
particular case." United States v. Klein, 80 U.S. (13 Wall.)
128, 146- 47 (1871). Third, they maintain that the
provision strips the courts of their inherent power to
enforce effective remedies in constitutional cases.

We note at the outset that six other circuits have upheld
the PLRA against a separation-of-powers challenge. See
Hadix v. Johnson, 133 F.3d 940, 943-45 (6th Cir.), cert.
denied 118 S.Ct. 2368 (1998); Dougan v. Singletary, 129
F.3d 1424, 1426-27 (11th Cir. 1997); Inmates of Suffolk
County Jail v. Rouse, 129 F.3d 649, 656-57 (1st Cir. 1997);
Benjamin v. Jacobson, 124 F.3d 162, 173 (2d Cir. 1997);
Gavin v. Branstad, 122 F.3d 1081, 1087 (8th Cir. 1997)
reh'g granted (Dec. 23, 1997); Plyler v. Moore, 100 F.3d
365, 371 (4th Cir. 1996). Only the Ninth Circuit has
concluded otherwise. Taylor v. United States, 143 F.3d
1178, 1184 (9th Cir. 1998) reh'g granted (Nov. 3, 1998).
_________________________________________________________________

5. At oral argument, the Inmates also argued that the PLRA is
unconstitutional because it provides plaintiffs a mere 30 days in which
to gather evidence necessary to oppose termination under 18 U.S.C.
S 3626(b)(3). See Hadix v. Johnson, 144 F.3d 925 (6th Cir. 1998).
However, because the Inmates neither raised this argument before the
District Court nor discussed it in their briefs on appeal, we do not
address it.

                               7
1. Reopening a Final Judgment

The Inmates contend that S 3626(b)(2) impermissibly
reopens a final judgment. Relying on the Supreme Court's
opinion in Plaut v. Spendthrift Farm, Inc., 514 U.S. 211
(1995), they argue that the provision violates the
separation-of-powers doctrine by allowing Congress to "set
aside . . . final judgment[s]." Id. at 240.

In Plaut, the Court declared unconstitutional a federal
statute that required courts to reopen certain securities
fraud cases that had been dismissed on statute-of-
limitations grounds. Plaut, 514 U.S. at 214-15. The Court
concluded that the statute violated the separation-of-
powers doctrine by interfering with the "judicial Power . . .
to render dispositive judgments." Id. at 219. The Court
explained that the separation-of-powers doctrine generally
forbids Congress from reversing final judgments in a suit
for money damages. Id. At the same time, however, the
Court noted that this rule does not apply to legislation that
merely "alter[s] the prospective effect of injunctions entered
by Article III courts." Id. at 232.

This exception for legislation that alters the prospective
effects of injunctions is not new: "its roots burrow deep into
our constitutional soil." Inmates of Suffolk County Jail v.
Rouse, 129 F.3d 649, 656 (1st Cir. 1997). It can be traced
to Pennsylvania v. Wheeling & Belmont Bridge Co., 59 U.S.
(18 How.) 421 (1855), where the Supreme Court held that
Congress has the power to alter prospective judgments in
equity.

Wheeling Bridge arose out of an earlier case in which the
Supreme Court found that a particular bridge unreasonably
interfered with navigable waters, and ordered that the
bridge be removed or elevated. See 54 U.S. (13 How.) 518,
626. After the first decision, Congress passed a statute
declaring the bridge to be a lawful structure, establishing it
as a post road, and requiring vessels using the river to
avoid interfering with the bridge. The parties subsequently
returned to the Court when the bridge company sought to
rebuild the bridge after a storm had destroyed the original
structure. Recognizing the impact of the intervening
congressional action, the Court dissolved its injunction.

                                8
In rejecting the plaintiff's argument that Congress' action
was an unconstitutional attempt to override the Court's
earlier decision, the Court explained that while Congress
cannot alter a judgment at law, it can alter the prospective
elements of a judgment in equity by changing the
underlying rule of law. Id. at 431-32. The Court reasoned
that

       if the remedy in this case had been an action at law,
       and a judgment rendered in favor of the plaintiff were
       for damages, the right to these would have passed
       beyond the reach of the power of congress. It would
       have depended, not upon the public right of the free
       navigation of the river, but upon the judgment of the
       court. The decree before us, so far as it respect[s] the
       costs adjudged, stands upon the same principles, and
       is unaffected by the subsequent law. But that part of
       the decree, directing the abatement of the obstruction,
       is executory, a continuing decree, which requires not
       only the removal of the bridge, but enjoins defendants
       against any reconstruction or continuance. Now,
       whether it is a future existing or continuing
       obstruction depends upon the question whether or not
       it interferes with the right of navigation. If, in the mean
       time, since the decree, this right has been modified by
       the competent authority, so that the bridge is no longer
       an unlawful obstruction, it is quite plain the decree of
       the court cannot be enforced.

Id. at 431-32. Wheeling Bridge therefore stands for the
proposition that when Congress changes the law underlying
a judgment awarding prospective injunctive relief, the
judgment becomes void to the extent that it is inconsistent
with the amended law.

The Supreme Court has consistently reaffirmed the
validity of this principle, and has even recognized its
application to consent decrees. For example, in Rufo v.
Inmates of Suffolk County Jail, 502 U.S. 367 (1992), the
Court explained that a consent decree may be modified
when "one or more of the obligations placed upon the
parties has become impermissible under federal law" or
when "the statutory or decisional law has changed to make
legal what the decree was designed to prevent." Id. at 388.

                               9
Similarly, in System Fed'n No. 91 v. Wright, 364 U.S. 642
(1961), the Court noted that

       the District Court's authority to adopt a consent decree
       comes only from the statute which the decree is
       intended to enforce. Frequently of course the terms
       arrived at by the parties are accepted without change
       by the adopting court. But just as the adopting court
       is free to reject agreed-upon terms as not in
       furtherance of statutory objectives, so must it be free to
       modify the terms of a consent decree when a change in
       law brings those terms in conflict with statutory
       objectives. . . . The parties have no power to require of
       the court continuing enforcement of rights the statute
       no longer gives.

Id. at 651-52.

Thus, unlike the judgments at issue in Plaut, the consent
decree here is not impervious to legislative modification. As
a judgment awarding prospective injunctive relief--much
like the judgment at issue in Wheeling Bridge--the Inmates'
consent decree is necessarily altered every time "a change
in law brings [the decree's] terms in conflict with statutory
objectives." System Fed'n No. 91, 364 U.S. at 651.

Such a change has occurred here. In enacting the PLRA,
Congress exercised its Article I authority to prescribe rules
for courts to apply when issuing or perpetuating
prospective relief. Those rules do not transgress the
separation-of-powers doctrine. If anything, a judicial
determination that Congress lacked authority to limit the
prospective application of injunctive orders would present a
more serious separation-of-powers problem. As the First
Circuit recently stated,

       If forward-looking judgments in equity were inviolate,
       then one of two scenarios would develop: either the
       legislature would be stripped of the ability to change
       substantive law once an injunction had been issued
       pursuant to that law, or an issued injunction would
       continue to have force after the law that originally gave
       the injunction legitimacy had been found wanting (and
       hence, altered). The first of these possible results
       would work an undue judicial interference with the

                               10
       legislative process, while the second would create an
       intolerable tangle in which some laws applied to some
       persons and not to others. Since the separation of
       powers principle is a two-way street, courts must be
       careful not to embrace a legal regime that promotes
       such awkward scenarios.

Inmates of Suffulk County Jail v. Rouse, 129 F.3d 649, 656-
57 (1st Cir. 1997).

A determination that Congress is powerless to alter the
courts' authority to award prospective injunctive relief
would be especially unwarranted here, since the Supreme
Court has commented on the importance of getting the
courts out of the prison management business:

       [C]ourts are ill equipped to deal with the increasingly
       urgent problems of prison management. . . . [T]he
       problems of prisons in America are complex and
       intractable, and, more to the point, they are not readily
       susceptible of resolution by decree. Running a prison is
       an inordinately difficult undertaking that requires
       expertise, planning, and the commitment of resources,
       all of which are peculiarly within the province of the
       legislative and executive branches of government.
       Prison administration is, moreover, a task that has
       been committed to the responsibility of those branches,
       and separation of powers concerns counsel a policy of
       judicial restraint. Where a state penal system is
       involved, federal courts have . . . additional reason to
       accord deference to the appropriate prison authorities.

Turner v. Safley, 482 U.S. 78, 84-85 (1987) (internal
citations and quotation marks omitted). Thus, our decision
today is not merely consistent with separation-of-powers
principles; it furthers those principles.

Nevertheless, the Inmates maintain that the Wheeling
Bridge exception does not apply here because the law
underlying the consent decree--which they claim to be the
Eighth Amendment--was not amended by the PLRA. In
raising this argument, they rely heavily on the Ninth
Circuit's opinion in Taylor v. United States, 143 F.3d 1178
(9th Cir. 1998), reh'g granted (Nov. 3, 1998). The Ninth
Circuit reasoned that "[e]ven though the district court here

                                11
. . . was never called upon to decide the factual and legal
issues underlying the [inmates'] constitutional claims, it is
clear that such claims were resolved by the consent decree,
and the Constitution remains the law underpinning the
dispute." Applying this reasoning, the Taylor panel
concluded that the PLRA "clearly did not""change[ ] the
substantive law upon which the parties' consent decree . . .
was based." Id. at 1183.

We disagree with the Ninth Circuit's reasoning, and we
reject the Inmates' argument. The law underlying the
consent decree is not the Eighth Amendment; it is the
courts' statutory authority to issue prospective injunctive
relief in the absence of an ongoing violation of a federal
right. This authority existed when the consent decree was
entered, but was withdrawn with the enactment of the
PLRA. Accord, Inmates of Suffolk County Jail v. Rouse, 129
F.3d 649, 657 (1st Cir. 1997) ("The relevant underlying law
in this case is not the Eighth Amendment, as there has
been no finding of an ongoing constitutional violation.");
Plyler v. Moore, 100 F.3d 365, 372 (4th Cir. 1996) ("The
Inmates fail to understand that the applicable law is not
the Eighth Amendment, but rather is the authority of the
district court to award relief greater than that required by
federal law.").

This would be a very different case if we were convinced--
as the Taylor panel obviously was--that the PLRA
categorically terminates all relief available to "prisoners who
claim constitutional violations." Taylor, 143 F.3d at 1183.
But the PLRA expressly preserves the courts' authority to
remedy violations of prisoners' federal rights. See 18 U.S.C.
S 3626(b)(3); see also infra, Section II.A.3. The Inmates
therefore cannot maintain that the PLRA curtailed their
Eighth Amendment rights. Accordingly, we reject the
argument that the PLRA goes beyond amending the law
underlying the consent decree.

The Inmates also contend that the Wheeling Bridge
exception applies only in cases involving "public" rights.
They claim that because the consent decree was intended
to protect the "private" rights of individual prisoners,
Congress is powerless to amend it. This argument appears

                                12
to be based on the following language from Wheeling
Bridge:

        [I]t is urged, that the act of congress cannot have the
       effect and operation to annul the judgment of the court
       already rendered, or the rights determined thereby in
       favor of the plaintiff. This, as a general proposition, is
       certainly not to be denied, especially as it respects
       adjudication upon the private rights of parties. When
       they have passed into judgment the right becomes
       absolute, and it is the duty of the court to enforce it.

        The case before us, however, is distinguishable from
       this class of cases, so far as it respects that portion of
       the decree directing the abatement of the bridge. Its
       interference with the free navigation of the river
       constituted an obstruction of a public right secured by
       acts of congress.

Wheeling Bridge, 59 U.S. at 431 (emphasis added). At first
glance, this reading appears to support the Inmates'
argument.

However, a more careful analysis shows that the Court's
holding in Wheeling Bridge did not hinge on the distinction
between public and private rights. Instead, it focused on
the difference between prospective injunctive relief and
judgments for damages. As the Wheeling Bridge Court
explained,

       if the remedy in this case had been an action at law,
       and a judgment rendered in favor of the plaintiff for
       damages, the right to these would have passed beyond
       the reach of the power of congress. It would have
       depended, not upon the public right of the free
       navigation of the river, but upon the judgment of the
       court. The decree before us, so far as it respects the
       costs adjudged, stands upon the same principles, and
       is unaffected by the subsequent law. But that part of
       the decree, directing the abatement of the obstruction,
       is executory, a continuing decree, which requires not
       only the removal of the bridge, but enjoins the
       defendants against any reconstruction or continuance.

Wheeling Bridge, 59 U.S. at 431. Thus, the Wheeling Bridge
Court's decision ultimately turned on the nature of the

                                13
relief, not the source of the right. As the District Court
concluded, it is this distinction that "ultimately determines
the right of Congress to change the law in such a way that
relief must be altered or modified." Imprisoned Citizens, 11
F.Supp.2d at 598. Cf. Plaut, 514 U.S. at 232 (noting that
the statute at issue in Wheeling Bridge "altered the
prospective effect of injunctions entered by Article III
courts" and that "nothing in our holding today calls
[Wheeling Bridge] . . . into question."); Polites v. United
States, 364 U.S. 426, 438 (1960)(Brennan, J., dissenting)
(citing Wheeling Bridge for the proposition that "it was the
law long before the promulgation of Rule 60(b) that a
change in the law after the rendition of a decree was
grounds for modification or dissolution of that decree
insofar as it might affect future conduct."). We therefore
reject the Inmates' "public rights" argument. Accord, Gavin
v. Branstad, 122 F.3d 1081, 1088 (8th Cir. 1997) ("The
character of the right involved has nothing to do with the
separation-of-powers issue that we have in this case.").

Our holding today would be no different if we were to
decide that the Wheeling Bridge exception only applies
where public rights are at stake. To whatever extent the
consent decree embodies private rights, those rights are
unaffected by the PLRA.6 As the Second Circuit recently
explained,

       [E]ven assuming that we were to adopt the requirement
       that--under separation of powers principles--executory
       judgments must concern a public right in order to be
       susceptible to legislative revision, that would still not
       render the termination provision unconstitutional . . . .
       This is because the . . . right in question in this case
       relates not to the private rights of the detainees .. . but
       to the right to have non-federal claims vindicated in a
       federal forum. . . . Thus, even if we accept the
_________________________________________________________________

6. We express no opinion as to whether the Inmates have private rights
in the consent decree. See infra, Section II.C.2. We simply note that if
they do, those rights exist under state law and are not affected by the
PLRA. See 18 U.S.C. S 3626(d) ("The limitations on remedies in this
section shall not apply to relief entered by a State court based solely
upon claims arising under State law.").

                               14
       plaintiffs' graft of a `public right' requirement as
       limiting the circumstances in which an executory
       judgment can be legislatively altered, the termination
       provision survives.

Benjamin v. Jacobson, 124 F.3d 162, 172 (2d Cir. 1997),
reh'g granted Dec. 23, 1997. Therefore, even if the Inmates'
"public rights" reading of Wheeling Bridge had some
validity, it would not affect our decision.

Accordingly, we conclude that the PLRA does not
impermissibly mandate the reopening of final judgments.

2. Prescribing a Rule of Decision

Relying on United States v. Klein, 80 U.S. (13 Wall.) 128
(1871), the Inmates also contend that the termination
provision violates the separation-of-powers doctrine by
prescribing the rule of decision in a pending case. In Klein,
the Court held unconstitutional a federal statute enacted
after the Civil War that was designed to prevent pardoned
ex-Confederates from reclaiming seized property. The act
proclaimed that a presidential pardon constituted
conclusive evidence that the pardoned individual had been
disloyal to the United States. Id. at 143-44. It also provided
that a pardon could not be used as evidence of loyalty in a
suit to recover confiscated property from the United States,
and directed the Court to dismiss all recovery cases
pending on appeal in which a pardoned individual had
prevailed. Id. The Court found that in enacting the statute,
Congress was attempting to prescribe the rule of decision
for pending cases in violation of the separation-of-powers
doctrine. Id. at 147.

While the Supreme Court has never determined "the
precise scope of Klein," Plaut, 514 U.S. at 218, "later
decisions have made clear that its prohibition does not take
hold when" Congress merely "amend[s] applicable law." Id.
(quoting Robertson v. Seattle Audubon Soc'y, 503 U.S. 429,
441 (1992)). Thus, if a statute "compel[s] changes in the
law, not findings or results under old law," it merely
amends the underlying law, and is therefore not subject to
a Klein challenge. Robertson, 503 U.S. at 438.

Relying heavily on the Ninth Circuit's opinion in Taylor,
the Inmates argue that the PLRA "direct[s] the outcome of

                               15
this case and similarly situated pre-PLRA consent decrees."
Taylor, 143 F.3d at 1184. We disagree.

While S 3626(b)(2) requires a district court to terminate
prospective relief approved in the absence of afinding that
the relief is no greater than necessary to correct ongoing
violations of federal rights, it does not "direct the outcome
of this case and similarly situated pre-PLRA consent
decrees." Taylor, 143 F.3d at 1184. Section 3626(b)(2)
provides only the standard the district courts must apply,
not a rule of decision. It can therefore be said that the
PLRA "has left the judicial functions of interpreting the law
and applying the law to the facts entirely in the hands of
the courts." Gavin v. Branstad, 122 F.3d 1081, 1089 (8th
Cir. 1997). Accord Hadix, 133 F.3d at 943 ("The
interpretation and application of law to fact and the
ultimate resolution of prison condition cases remain at all
times with the judiciary."); Inmates of Suffolk County, 129
F.3d at 657-58; ("[T]he relevant underlying law for present
purposes is not the Eighth Amendment, but the power of
the federal courts to grant prospective relief absent a
violation of a federal right. Thus, the PLRA does not run
afoul of Klein because it does not tamper with courts'
decisional rules--that is, courts remain free to interpret
and apply the law to the facts as they discern them.");
Benjamin, 124 F.3d at 174 ("[U]nlike the Klein statute, the
termination provision does not prevent courts from
exercising jurisdiction over those cases that involve
violations of . . . federal rights."); Plyler, 100 F.3d at 372
("In short, S 3626(b)(2) provides only the standard to which
district courts must adhere, not the result they must
reach.").

We conclude that because S 3626(b)(2) "compel[s]
changes in the law, not findings or results under old law,"
it is not subject to a Klein challenge. Robertson, 503 U.S. at
438.

3. Authority to Enforce Effective Remedies

The Inmates also argue that the termination provision
strips the courts of their inherent power to enforce effective
remedies in constitutional cases. We reject this argument.
Under the PLRA, courts retain their authority to adjudicate

                               16
constitutional challenges and grant equitable relief to
remedy constitutional violations. The PLRA simply requires
that such relief be "narrowly drawn," extend "no further
than necessary to correct the violation of the Federal right,"
and be "the least intrusive means necessary to correct the
violation of the Federal right." 18 U.S.C. SS 3626(a)(1)(A),
(b)(2), and (b)(3).

These standards are consistent with well-established
limitations on the courts' authority to issue prospective
injunctive relief to remedy constitutional violations. In
constitutional cases, "the nature of the violation determines
the scope of the remedy." Swann v. Charlotte-Mecklenburg
B'd of Educ., 402 U.S. 1, 16 (1971). Likewise, the remedy
imposed must be tailored--temporally as well as
substantively--to redress the constitutional wrong at issue.
See e.g., Lewis v. Casey, 518 U.S. 343, 357 (1996) ("The
remedy must of course be limited to the inadequacy that
produced the injury-in-fact that the plaintiff has
established."); Board of Education of Oklahoma City Public
Schools v. Dowell, 498 U.S. 237, 248 (1991) ("[N]ecessary
concern for the important values of local control . . .
dictates that a federal court's regulatory control .. . not
extend beyond the time required to remedy the effects of
past [constitutional violations]."). In this sense, the PLRA
amounts to little more than a codification of already-
existing rules governing judicial interference with prisons.

We disagree with the Ninth Circuit's conclusion that the
PLRA "leaves no room for judicial decision-making." Taylor,
143 F.3d at 1184. The statute expressly authorizes the
courts to "continue to define the scope of prisoners'
constitutional rights, review the factual record, apply the
judicially determined constitutional standards to the facts
as they are found in the record and determine what relief
is necessary to remedy the constitutional violations." Tyler
v. Murphy, 135 F.3d 594, 597 (8th Cir. 1998). As a result,
the courts will still be capable of "remedy[ing] violations of
prisoners' constitutional rights as they have traditionally
done in litigated cases." Benjamin v. Jacobson, 124 F.3d
162, 170 (2d Cir. 1997) reh'g granted (Dec. 23, 1997).
Accordingly, we conclude that the PLRA's effect on the
courts' authority to remedy constitutional violations does
not violate the separation-of-powers doctrine.

                               17
B. Equal Protection

The Inmates also argue that S 3626(b)(2) deprives them of
their right to equal protection of the laws. They contend
that, as a whole, the PLRA burdens their fundamental right
of access to the courts, and therefore must be analyzed
under strict scrutiny.

1. Strict Scrutiny

The termination provision does not deny prisoners"a
reasonably adequate opportunity to present claimed
violations of fundamental constitutional rights to the
courts." Lewis v. Casey, 518 U.S. 343, 351 (1996) (quoting
Bounds v. Smith, 430 U.S. 817, 825 (1977)). Rather, it
merely restricts the relief that prisoners may obtain from
the courts. See Plyler v. Moore, 100 F.3d 365, 373 (4th Cir.
1996). The provision therefore does not infringe any
identified fundamental right, and is subject to only rational
basis review. See Romer v. Evans, 517 U.S. 620, 631-32
(1996).

2. Rational Basis Scrutiny

The Inmates argue that even if S 3626(b)(2) is not subject
to strict scrutiny, it still fails under rational basis review.
Specifically, they claim that the provision discriminates
against prisoners, and is not rationally related to a
legitimate governmental interest. We are not persuaded.

While S 3626(b)(2) admittedly singles out certain prisoner
rights cases for special treatment, it does so only to
advance unquestionably legitimate purposes--to minimize
prison micro-management by federal courts and to conserve
judicial resources. See Lewis, 518 U.S. at 349 ("[I]t is not
the role of courts, but that of the political branches, to
shape the institutions of government in such fashion as to
comply with the laws and the Constitution."); see also City
of Cleburne v. Cleburne Living Center, 473 U.S. 432, 440-41
(1985) (explaining that a statute subject to rational basis
review will survive an equal protection challenge "if the
classification drawn by the statute is rationally related to a
legitimate state interest."). The termination provision
therefore satisfies the demands of equal protection.

                                18
C. The District Court's Denial of the Inmates' Motion
       to Stay

The Inmates also argue that the District Court abused its
discretion by refusing to stay the termination order until
such time as "the courts of Pennsylvania agree to enforce
the [consent decree]." Brief for Appellants at 46. In making
this argument, the Inmates rely heavily on the Second
Circuit's novel theory that (a) consent decrees embody
"contracts arising under state law" and (b) federal courts
therefore cannot terminate a consent decree under
S 3626(b)(2) without first securing parties' contractual
rights under that decree. See Benjamin v. Jacobson, 124
F.3d 162, 178-79 (2d Cir. 1997), reh'g granted (Dec. 23,
1997).

1. Clear Statutory Mandate

We cannot accept this argument without ignoring the
plain language of the PLRA. The statute entitles defendants
to "immediate termination of any prospective relief" absent
a finding of a current and ongoing violation of federal law.
See 18 U.S.C. S 3626(b)(2), (b)(3). It also broadly defines
"prospective relief " as including "all relief other than
compensatory monetary damages," 18 U.S.C. S 3626(g)(7).7
Because the 1978 consent decree unquestionably fits
within that definition, and because the district court made
no findings of a current and ongoing violation of federal
law, the law demands nothing less than the immediate
termination of the consent decree. The Inmates cite no
principle of law that allows us to disregard this
unambiguous statutory mandate in order to preserve the
consent decree. In effect, the Inmates have asked us to turn
the termination provision on its head, and replace S 3626(b)
with language prohibiting termination of consent decrees
unless or until a state court "agrees to enforce" them. We
decline their invitation to do so.
_________________________________________________________________

7. The PLRA defines "relief " as "all relief in any form that may be
granted
or approved by the court, and includes consent decrees, but does not
include private settlement agreements." 18 U.S.C.S 3626(g)(9). It further
defines "consent decree" as "any relief entered by the court that is based
in whole or in part upon the consent or acquiescence of the parties, but
does not include private settlements." 18 U.S.C.S 3626(g)(1).

                               19
2. No Current Unconstitutional Impairment

We also reject the Inmates' claim that since they "might"
have contractual rights in the consent decrees under
Pennsylvania law, and Defendants "might" refuse to enforce
such rights, the District Court must maintain jurisdiction
over the decrees in order to prevent Defendants from
unconstitutionally impairing their own contractual
obligations. Brief for Appellants at 45 (quoting Benjamin,
124 F.3d at 179). Mere speculation that Defendants might
refuse to honor alleged contractual obligations is
insufficient to support a finding of "current and ongoing
violations of [a] Federal right." 18 U.S.C. S 3626(b)(3). The
District Court therefore had no statutory basis for
maintaining jurisdiction over the consent decrees.

If the Inmates have valid contractual claims that survive
termination, such claims are "based solely upon .. .
[Pennsylvania] law," and are not affected by the PLRA. 18
U.S.C. S 3626(d) ("The limitations on remedies in this
section shall not apply to relief entered by a State court
based solely upon claims arising under State law."). The
Inmates are therefore free to pursue relief in the
Pennsylvania courts. It is not our province to speak to the
validity of any "claims arising under [Pennsylvania] law," or
to award relief therefor. 18 U.S.C. S 3626(d). It is our
province, however, to decide whether there is any basis for
the Inmates' argument that the District Court should have
stayed its termination order until such time as"the courts
of Pennsylvania agree to enforce the [consent decree]." Brief
for Appellants at 46. There is not. Accordingly, we conclude
that the district court's denial of the Inmates motion to stay
did not amount to an abuse of discretion.

D. Defendants' Past Non-Compliance

Finally, the Inmates argue that the District Court abused
its discretion by refusing to hold Defendants in contempt
for failing to comply with portions of the consent decree in
the past. More to the point, they claim that the District
Court should have denied Defendants' motion to terminate
as a remedy for contempt.

Again, we cannot accept this argument without ignoring
the express language of the PLRA. Congress could have

                               20
authorized the courts to maintain jurisdiction over a
consent decree where the defendants have failed to comply
with the decree. However, it did not. Instead, Congress
chose to allow the courts to maintain jurisdiction only
where defendants are guilty of "current and ongoing"
violations of a federal right. 18 U.S.C. S 3626(b)(3).

Moreover, denying Defendants' motion to terminate would
have been an inappropriate remedy for civil contempt
because it would have "had no coercive effect." Harris v.
City of Philadelphia, 47 F.3d 1311, 1328 (3d Cir. 1995)
(holding that denying a motion to terminate under the
PLRA was not a proper remedy for civil contempt related to
the city's past non-compliance with a consent decree). We
therefore conclude that the District Court's refusal to cite
Defendants with contempt did not amount to an abuse of
discretion.

III.

The Inmates have not established that the PLRA is
unconstitutional, nor have they established that the
District Court abused its discretion in any way.
Accordingly, we affirm.

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                               21